Case 1:19-cr-00519-ELH Document 44-1 Filed 06/19/20 Page 1of3

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA *
*
ve *

* Crim. No. ELH-19-0519
LISA FORE, s
*
Defendant. $

RARKEARKAKKKAAKRRAE
co NT ORD F TION

WHEREAS, the defendant, Lisa Fore, pled guilty pursuant to a written plea agreement to
Counts One and Five of the Information, charging her with Mail Fraud, in violation of 18 U.S.C.
§ 1341, and Aggravated Identity Theft, in violation of 18 U.S.C, § 1028A(a)(1).

WHEREAS, pursuant to her plea agreement, the defendant agreed that, pursuant to 18
U.S.C. §§ 3663 and 3663A and §§ 3563(b)(2) and 3583(d), the Court may order restitution of the
full amount of the actual, total losses caused by the offense conduct set forth in the factual
stipulation in the plea agreement.

WHEREAS, pursuant to the factual stipulation in the plea agreement, the defendant agreed
that the Government could establish beyond a reasonable doubt that she stole, embezzled, or took
by fraud more than $996,193 from the various victims in this matter.

WHEREAS, on March 3, 2020, the Court sentenced the defendant to a total term of 45
months’ imprisonment and three years’ supervised release and left open the question of the amount
of restitution to be paid by the defendant.

NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED
THAT;

he Pursuant to 18 U.S.C. §§ 3663A and 3771, total restitution in the amount of
Case 1:19-cr-00519-ELH Document 44-1 Filed 06/19/20 Page 2 of 3

$900,000 is ordered for the identified victims set forth below, and the total amount of restitution
is payable in full immediately.
2, The amounts payable to the victims are as follows:
a. Triple C Development, LP, 537 Ritchie Highway #2a, Severna Park, MD 21146
— $52,487.59
b. Cirelli Family Limited Partnership, 537 Ritchie Highway #2a, Severna Park,
MD 21146 — $22,210.07
c. The Cirelli Company, 537 Ritchie Highway #2a, Severna Park, MD 21146 —
$88,797.38
d. 7111 Chamberlain Road, LLC, 537 Ritchie Highway #2a, Severna Park, MD
21146 — $21,847.80
e. John Cirelli, 537 Ritchie Highway #2a, Severna Park, MD 21146 — $154,878.60
f. Capital One Bank, 1680 Capital One Drive McLean, VA 22102-3491-
$88,275.38
g. Erie Insurance Company, Two Paragon Place, Suite 600, 6802 Paragon,
Richmond, VA 23228 — $98,277.45
h. Travelers Casualty & Surety Company, Attn: Bond Claim Operations, One

Tower Square, S-202A, Hartford, CT 06183 — $373,225.73.

3. Further, pursuant to 18 U.S.C, § 3664(j)(1), restitution is to be paid to each of John
Cirelli, Triple C Development, LP, Cirelli Family Limited Partnership, The Cirelli Company, 7111

Chamberlain Road, LLC before it is paid to any of the following providers of compensation for
Case 1:19-cr-00519-ELH Document 44-1 Filed 06/19/20 Page 3 of3

the losses at issue in this matter: Capital One Bank, Erie Insurance Company, and Travelers

Casualty & Surety Company.

— (, [14{ 22 AHA KA PUOrO

Honorable Elien L. Hollander

 

 

United States District Judge
WE ASK FOR THIS J
Paul A. Riley ie Lisa Fore i

Assistant U.S. Attomey

(PEL.

James ord, Esq.
Cou © Lisa Fore
